Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 1 of 10

 

 

RECORDED IN OFFICIAL RECORDS
INSTRUMENT # 2019148495 10 PG(S)

10/28/2019 4:30 PM

FOR Gla iy ras E Rt COURT

SARASOTA COUNTY, FLORIDA
CIVIL COURTS Receipt # 2440592

 

IN THE CIRCUIT COURT OF THE TWELFTH
JUDICIAL CIRCUIT, IN AND FOR SARASOTA
COUNTY, FLORIDA.

CASE No. 2011 CA 001447 NC

NEWREZ LLC, F/K/A NEW PENN
FINANCIAL, LLC, D/B/A SHELLPOINT
MORTGAGE SERVICING,

Plaintiff,

 

 

VS.

 

MICHAEL D. HARRIS AKA MICHAEL HARRIS, TRUSTEE OF MARLOW 94 FAMILY
TRUST; SARASOTA COASTAL CREDIT UNION; UNITED STATES OF AMERICA,
INTERNAL REVENUE SERVICE; UNKNOWN BENEFICIARY OF THE MARLOW 94
FAMILY TRUST; UNKNOWN TENANTS/OWNERS N/K/A JENNIFER MARLOW;ANY
AND ALL UNKNOWN PARTIES CLAIMING BY, THROUGH, UNDER AND AGAINST
THE NAMED INDIVIDUAL DEFENDANT(S) WHO ARE NOT KNOWN TO BE DEAD OR
ALIVE, WHETHER UNKNOWN PARTIES MAY CLAIM AN INTEREST AS SPOUSES,
HEIRS, DEVISEES, GRANTEES, OR OTHER CLAIMANTS.

DEFENDANT(S).

UNIFORM FINAL JUDGMENT OF MORTGAGE FORECLOSURE

This form substantially complies with Form 1.996, adopted by the Florida Supreme Court
February 11, 2010, SCO9-1579; form amended in 12" Circuit on 7/01/2019.

THIS action was heard before the Court on Plaintiff, NewRez LLC, F/K/A New Penn
Financial, LLC, D/B/A Shellpoint Mortgage Servicing's Motion for Summary Final Judgment.

Based on the evidence presented and being otherwise fully informed in the premises,

IT IS ORDERED AND ADJUDGED that:

 

 

Filed 10/28/2019 03:38 PM - Karen E. Rushing, Clerk of the Circuit Court, Sarasota County, FL
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 2 of 10

 

 

1.

 

 

 

 

 

 

 

 

 

The Plaintiff’s Motion for Summary Judgment is GRANTED against the following
Defendants:
Michael D. Harris aka Michael Harris, Trustee of Marlow 94 Family Trust
Sarasota Coastal Credit Union
United States of America, Internal Revenue Service
Unknown Beneficiary of the Marlow 94 Family Trust
Unknown Tenants/Owners N/K/A Jennifer Marlow
Description Amount
Principal due on the note secured by the mortgage
foreclosed: $124,619.64
Interest
from September 1, 2010 to June 25, 2018 $52,352.11
Interest
@ 18.35 per diem from June 26, 2018 to October
28, 2019 $8,991.50
Pre-acceleration late charges $1,225.42
Title search and Examination $275.00
Property inspection(s) $727.25
Other: Initial Escrow Balance $15,078.55
Other: Statutory Mail $84.09

 

SUBTOTAL

 

 

 

$203,353.56 |

j

 

 

 
Case 8:20-bk-01383-CPM

 

Attorney’s Fees:

Attorney's Total Non Contested
Flat Rate Fee

(The requested attorney's fee is
a flat rate fee that the firm's
client has agreed to pay in this
matter for  non-contested
portion of the case. Given the
amount of fee requested and
the labor expended, the court
finds that a lodestar analysis is
not necessary for this flat fee
and that a flat fee is
reasonable for the non
contested portion of the file.)

Attorney's Fees based on 11.30
hours at $215.00 per hour

Attorney’s Additional Flat

Fees

Attorney's Fees Total:

GRAND TOTAL DUE

Doc 22-1 Filed 03/27/20 Page 3 of 10

$725.00

that shall bear interest at the rate of 6.89% a year.

$206,833.06

. Plaintiff, whose address is c/o NewRez LLC, F/K/A New Penn Financial, LLC, D/B/A

Shellpoint Mortgage Servicing, 55 Beattie Place, Ste 110, Greenville, SC 29601 holds a

lien for the total sum superior to all claims of estates of Defendant(s), on the following

described property in Sarasota, Florida:
Begin at the Southeast corner of Tract 35, of PALMER FARMS 3rd UNIT, as
recorded in Plat Book 3, Page 39, Public Records of Sarasota County, Florida;
thence North 0 degrees 01°18" East along the West line of Tatum Road, 444.0 feet

for a Point of Beginning; thence continue North 0 degrees 01°18" East, 212.35
feet; thence North 88 degrees 37° West, 200 feet; thence South 0 degrees 01°18"
West, 212.35 feet; thence South 88 degrees 37° East 200 feet to the Point of

Beginning.

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 4 of 10

 

 

 

3.

If the total sum with interest at the rate described in paragraph 1 and all costs accrued
subsequent to this judgment are not paid, the clerk of this court shall sell the property at
public sale as set forth below to the highest bidder for cash, on a specified day that shall
be not less than 20 days or more than 35 days after the date thereof unless plaintiff or
plaintiff’s attorney consents to more than 35 days after the date of final judgment, in

accordance with section 45.031, Florida Statutes, using the following method:

 

 

 

 

Check | Sales Date [Clerk Time Location
One Information Inserts]
Sarasota 09:00:00 | Foreclosure sale conducted via
County . . AM Internet
Zz 2S 20 www.sarasota.realforeclose.com
Manatee 11:00:00 | Foreclosure sales conducted via
County AM Internet
www.manatee.realforeclose.com
DeSoto County 11:00:00 | DeSoto County Courthouse
AM 115 Oak Street

Arcadia, Florida 34266
www.desotoclerk.com

 

 

 

 

 

 

 

Plaintiff shall advance all subsequent costs of this action and shall be reimbursed for
them by the clerk if plaintiff is not the purchaser of the property for sale, provided,
however, that the purchaser of the property for sale shall be responsible for the
documentary stamps payable on the certificate of title. If plaintiff is the purchaser, the
clerk shall credit plaintiff's bid with the total sum with interest and costs accruing

subsequent to this judgment, or such part of it, as is necessary to pay the bid in full.

On filing the Certificate of Title, the Clerk shall distribute the proceeds of the sale, so far
as they are sufficient, by paying: first, all of the Plaintiffs costs; second, documentary
stamps affixed to the Certificate, third, Plaintiff’s attorneys’ fees; fourth, the total sum
due to the Plaintiff, less the items paid, plus interest at the rate prescribed in Paragraph 1
from this date to the date of the sale; and by retaining any remaining amount pending the
further order of this Court

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 5 of 10

 

 

6. On filing the Certificate of Sale, Defendant(s) and all persons claiming under or against
Defendant(s) since the filing of the Notice of Lis Pendens shall be foreclosed of all estate
or claim in the property, except as to claims or rights under Chapter 718 or Chapter 720,
Florida Statutes, if any. Upon filing the Certificate of Title, the person named on the
Certificate of Title shall be let into possession of the property. If any Defendant remains
in possession of the property, the Clerk shall without further order of the court issue
forthwith a writ of possession upon request of the person named on the Certificate of
Title.

NOTICE: Issuance of a writ of possession does not exempt plaintiff from complying
with federal law requiring notice to tenants residing on foreclosed property. To
insure compliance with federal law, Plaintiff should consult with counsel before

serving the writ of possession.

7. Jurisdiction of this action is retained to enter further orders that are proper including,

without limitation, a deficiency judgment.

8. Additions. Modifications or Changes to Standard Form

Any additions, modifications or changes to the provisions above may only be set forth in

this paragraph.

a. Jurisdiction of this action is retained to enter further Orders that are proper
including, without limitation, a supplemental complaint to add an omitted party
or lien(s) or remedy other defects post-judgment, or Order to determine the
amount of the assessment owed to any condominium or homeowners association,

and entry of writs of possession.

b. The clerk shall further credit plaintiff’s bid with any reasonable advances made
by the Plaintiff subsequent to this judgment, or such part of it, as is necessary to

pay the bid in full.

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 6 of 10

If the United States of America is a defendant, it shall have the right of
redemption pursuant to 28 U.S.C. Section 2410 (c), from the date of the

foreclosure sale.

. The Court finds that Plaintiff complied with the condition precedent of

providing notice prior to acceleration of the loan, and prior to the filing of the

foreclosure action, pursuant to the terms of the Note and Mortgage.

. On or before the date of sale, Plaintiff may assign the judgment and/or the bid

by filing an Assignment of Judgment and/or Bid without further order of this
Court.

On or before the date of sale, Plaintiff may file an Affidavit of Additional Costs

and Interest without further order of this Court.

. The subject Mortgage is hereby reformed nunc pro tunc to the date of the

original recording. The Mortgage was recorded on November 21, 2002, in
Official Records Book/Instrument 2002194105, of the Public Records of Sarasota
County, Florida. The correct legal description of the property is: Begin at the
Southeast corner of Tract 35, of PALMER FARMS 3rd UNIT, as recorded in
Plat Book 3, Page 39, Public Records of Sarasota County, Florida; thence North
0 degrees 01°18" East along the West line of Tatum Road, 444.0 feet for a Point
of Beginning; thence continue North 0 degrees 01°18" East, 212.35 feet; thence
North 88 degrees 37° West, 200 feet; thence South 0 degrees 01°18" West, 212.35
feet; thence South 88 degrees 37° East 200 feet to the Point of Beginning.

. The Deed is hereby reformed nunc pro tunc to the date of the original recording.

The Deed was recorded on June 26, 2006 in Official Records Book/Instrument
2006116758, . of the Public Records of Sarasota County, Florida. The correct
legal description of the property is Begin at the Southeast corner of Tract 35, of
PALMER FARMS 3rd UNIT, as recorded in Plat Book 3, Page 39, Public

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 7 of 10

 

Records of Sarasota County, Florida; thence North 0 degrees 01°18" East along
the West line of Tatum Road, 444.0 feet for a Point of Beginning; thence continue
North 0 degrees 01°18" East, 212.35 feet; thence North 88 degrees 37° West, 200
feet; thence South 0 degrees 01°18" West, 212.35 feet; thence South 88 degrees
37 East 200 feet to the Point of Beginning.

The Plaintiff’s Motion for Summary Judgment is GRANTED and Final
Judgment is ENTERED.

NOTICE PURSUANT TO § 45.031, FLORIDA STATUTES (2018).

IF THIS PROPERTY IS SOLD AT PUBLIC AUCTION, THERE MAY BE
ADDITIONAL MONEY FROM THE SALE AFTER PAYMENT OF PERSONS
WHO ARE ENTITLED TO BE PAID FROM THE SALE PROCEEDS
PURSUANT TO THIS FINAL JUDGMENT.

IF YOU ARE A SUBORDINATE LIENHOLDER CLAIMING A RIGHT TO
FUNDS REMAINING AFTER THE SALE, IF ANY, YOU MUST FILE A
CLAIM WITH THE CLERK NO LATER THAN THE DATE THAT THE
CLERK REPORTS THE FUNDS AS UNCLAIMED. IF YOU FAIL TO FILE A
TIMELY CLAIM, YOU WILL NOT BE ENTITLED TO ANY REMAINING
FUNDS.

If the property being foreclosed on has qualified for the homestead tax
exemption in the most recent approved tax roll, the following additional

language applies:

IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FUNDS
YOURSELF. YOU ARE NOT REQUIRED OT HAVE A LAWYER OR ANY
OTHER REPRSENTATION AND YOU DO NOT HAVE TO ASSIGN YOUR
RIGHTS TO ANYONE ELSE IN ORDER FOR YOU TO CLAIM ANY
MONEY TO WHICH YOU ARE ENTITLED. PLEASE CHECK WITH THE
CLERK OF THE COURT FOR YOUR COUNTY WITHIN TEN (10) DAYS

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 8 of 10

 

AFTER THE SALE TO SEE IF THERE IS ADDITIONAL MONEY FROM
THE FORECLOSURE SALE THAT THE CLERK HAS IN THE REGISTRY

OF THE COURT.

 

 

Sarasota County Manatee County DeSoto County
Clerk of Court Clerk of Court Clerk of Court
2000 Main Street 1115 Manatee Ave W 115 East Oak Street

Sarasota, Florida 34237
(941) 861-7400

www.sarasotaclerk.com

 

Bradenton, FL 34205
(941) 749-1800
www.manateeclerk.com

 

Arcadia, FL 34266
(863) 993-4876

www.desotoclerk.com

 

 

 

 

IF YOU DECIDE TO SELL YOUR HOME OR HIRE SOMEONE TO HELP
YOU CLAIM THE ADDITIONAL MONEY, YOU SHOULD READ VERY
CAREFULLY ALL PAPERS YOU ARE REQUIRED TO SIGN, ASK
SOMEONE ELSE, PREFERABLY AN ATTORNEY WHO IS NOT RELATED
TO THE PERSON OFERING TO HELP YOU, TO MAKE SURE THAT YOU
UNDERSTAND WHAT YOU ARE SIGNING AND THAT YOU ARE NOT
TRANSFERRING YOUR PROPERTY OR THE EQUITY IN YOUR
PROPERTY WITHOUT THE PROPER INFORMATION. IF YOU CANNOT
AFFORD TO PAY AN ATTORNEY, YOU MAY CONTACT THE LOCAL
LEGAL SERVICES LISTED BELOW TO SEE IF YOU QUALIFY
FINANCIALLY FOR THEIR SERVICES. IF THEY CANNOT ASSIST YOU,
THEY MAY BE ABLE TO REFER YOU TO A LOCAL BAR REFERRAL
AGENCY OR SUGGEST OTHER OPTIONS. IF YOU CHOOSE TO
CONTACT ONE OF THE SERVICES LISTED BELOW, YOU SHOULD DO
SO AS SOON AS POSSIBLE AFTER THE RECEIPT OF THIS NOTICE.

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 9 of 10

 

 

Sarasota County

Legal Aid of Manasota
Sarasota Office
1900 Main Street, Suite 302
Sarasota, Florida 34236
(941) 366-0038
Venice Office
7810 South Tamiami Trail
Suite A6
Venice, Florida 34293
(941) 492-4631

 

 

Gulfcoast Legal Services
1750 17" Street, Bldg. 1
Sarasota, Florida 34236

(941) 366-1746

www.gulfcoastlegal.org

 

Manatee County

Legal Aid of Manasota
1101 6 Avenue West
Bradenton, Florida 34205
(941) 747-1628
www.gulfcoastlegal.org
Gulfcoast Legal Services
430 12" Street West
Bradenton, Florida 34205
(941) 746-6151
www.gulfcoastlegal.org

 

DeSoto County
Fla. Rural Legal Services
3210 Cleveland Avenue, Suite A
Ft. Myers, Florida 33901
(800) 476-8937
www. firs.org

 

 

 

DONE AND ORDERED in Chambers in SARASOTA COUNTY, Florida, nis Bay of

Qckdae , 2019.

NALZ
J. ckCurr JUDGE

Copies furnished to all parties on attached Service List

 

 
Case 8:20-bk-01383-CPM Doc 22-1 Filed 03/27/20 Page 10 of 10

 

SERVICE LIST
CASE No. 2011 CA 001447 NC

Tromberg Law Group, P.A.

1515 South Federal Highway, Suite 100
Boca Raton, FL 33432
eservice@tromberglawgroup.com

Michael D. Harris aka Michael Harris, Trustee of Marlow 94 Family Trust
117 S Cook St #356
Barrington, IL 60010

Victor H. Veschio, Esq.
2001 West Kennedy Blvd.
Tampa, FL 33606-1532
foreclosure@vlgfl.com

John F. Rudy, III, Esq.

400 North Tampa Street, Ste. 3200

Tampa, FL 33602

USAFLM.State.Foreclosures@usdoj.gov Michalene. Y.Rowells@hud.gov

Unknown Beneficiary of the Marlow 94 Family Trust
94 Tatum Rd
Sarasota, FL 34240

Unknown Tenants/Owners N/K/A Jennifer Marlow
94 Tatum Rd
Sarasota, FL 34240

 
